Name: Commission Implementing Regulation (EU) No 1059/2014 of 8 October 2014 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 9.10.2014 EN Official Journal of the European Union L 293/15 COMMISSION IMPLEMENTING REGULATION (EU) No 1059/2014 of 8 October 2014 amending Council Regulation (EC) No 329/2007 concerning restrictive measures against the Democratic People's Republic of Korea THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 329/2007 of 27 March 2007 concerning restrictive measures against the Democratic People's Republic of Korea (1), and in particular Article 13(1)(d) and (e) thereof, Whereas: (1) Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies on the basis of determinations made by the Sanctions Committee established pursuant to United Nations Security Council Resolution 1718 (2006) concerning the Democratic People's Republic of Korea (the Sanctions Committee) or the UN Security Council (UNSC) in accordance with paragraph 8(d) of UNSC Resolution 1718(2006) covered by the freezing of funds and economic resources under that Regulation. (2) On 28 July 2014, the Sanctions Committee approved the addition of a new entity to its consolidated list of individuals and entities subject to restrictive measures. Annex IV to Regulation (EC) No 329/2007 lists persons, entities and bodies who have been designated by the Council in accordance with Article 15(1)(a) of Council Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (2) in accordance with determinations by the Sanctions Committee or the UNSC. Annex IV should be amended accordingly. (3) On 30 July 2014, the Sanctions Committee updated the identifying information relating to a number of individuals and entities subject to restrictive measures. On 8 October 2014, on the basis of a determination by the Sanctions Committee, the Council decided (3) to amend the information relating to a number of entities in the list of persons, entities and bodies to whom the freezing of funds and economic resources should apply. Annex IV of the Regulation should therefore be amended accordingly. (4) Annex V to Regulation (EC) No 329/2007 lists persons, entities and bodies not listed in Annex IV who, in accordance with Article 15(1)(b) of Council Decision 2013/183/CFSP have been designated by the Council. On 9 October 2014, the Council decided to delete a person listed in Annex V. Annex V should therefore be amended. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 329/2007 is amended as follows: (1) Annex IV is amended in accordance with Annex I to this Regulation. (2) Annex V is amended in accordance with Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instrument (1) OJ L 88, 29.3.2007, p. 1. (2) OJ L 111, 23.4.2013, p. 52. (3) Council Decision 2014/700/CFSP of 8 October 2014 amending Decision 2013/183/CFSP concerning restrictive measures against the Democratic People's Republic of Korea (see page 34 of this Official Journal). ANNEX I Annex IV to Regulation (EC) No 329/2007 is amended as follows: (1) Under the heading B. Legal persons, entities and bodies the following entry is added: (20) Ocean Maritime Management Company, Limited (OMM) (aka OMM). Address: (a) Donghung Dong, Central District, PO Box 120, Pyongyang, DPRK; (b) Dongheung-dong Changgwang Street, Chung-Ku, PO Box 125, Pyongyang, DPRK. Other Information: (a) International Maritime Organization (IMO) Number: 1790183; (b) Ocean Maritime Management Company, Limited is the operator/manager of the vessel Chong Chon Gang. It played a key role in arranging the shipment of concealed cargo of arms and related material from Cuba to the DPRK in July 2013. As such, Ocean Maritime Management Company, Limited contributed to activities prohibited by the resolutions, namely the arms embargo imposed by resolution 1718 (2006), as modified by resolution 1874 (2009), and contributed to the evasion of the measures imposed by these resolutions. Date of designation: 30.7.2014. (2) Under the heading A. Natural persons the following entries are replaced with updated identifying information: (a) The entry Ri Je-son (alias Ri Che-son). Year of birth: 1938. Post: Director of the General Bureau of Atomic Energy (GBAE), chief agency directing North Korea's nuclear programme. Other information: facilitates several nuclear endeavours including GBAE's management of Yongbyon Nuclear Research Centre and Namchongang Trading Corporation. Date of designation: 16.7.2009. is replaced by the following: Ri Je-son (alias Ri Che-son). Year of birth: 1938. Post: Minister of Atomic Energy Industry since April 2014. Former Director of the General Bureau of Atomic Energy (GBAE), chief agency directing North Korea's nuclear programme. Other information: facilitates several nuclear endeavours including GBAE's management of Yongbyon Nuclear Research Centre and Namchongang Trading Corporation. Date of designation: 16.7.2009. (b) The entry Chang Myong-Chin (alias Jang Myong-Jin). Post: General Manager of the Sohae Satellite Launching Station. Year of birth: (a) 1966, (b) 1965. Date of designation: 22.1.2013. is replaced by the following: Chang Myong-Chin (alias Jang Myong-Jin). Post: General Manager of the Sohae Satellite Launching Station and head of launch centre at which the 13 April and 12 December 2012 launches took place. Date of birth: (a) 19.2.1968; (b) 1965; (c) 1966. Other information: Gender: Male. Date of designation: 22.1.2013. (c) The entry Ra Ky'ong-Su. Post: Tanchon Commercial Bank (TCB) official. Date of designation: 22.1.2013. is replaced by the following: Ra Ky'ong-Su (alias Ra Kyung-Su). Post: Tanchon Commercial Bank (TCB) official. Date of birth: 4.6.1954. Passport no.: 645120196. Other information: Gender: Male. Date of designation: 22.1.2013. (d) The entry Kim Kwang-il. Post: Tanchon Commercial Bank (TCB) official. Date of designation: 22.1.2013. is replaced by the following: Kim Kwang-il. Post: Tanchon Commercial Bank (TCB) official. Date of birth: 1.9.1969. Passport no.: PS381420397. Other information: Gender: Male. Date of designation: 22.1.2013. 3. Under the heading B. Legal persons, entities and bodies the following entries are replaced with updated identifying information: (a) The entry (1) Korea Mining Development Trading Corporation (aka (a) CHANGGWANG SINYONG CORPORATION; (b) EXTERNAL TECHNOLOGY GENERAL CORPORATION; (c) DPRKN MINING DEVELOPMENT TRADING COOPERATION; (d) KOMID ). Address: Central District, Pyongyang, DPRK. Other information: Leading arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Date of designation: 24.4.2009. is replaced by the following: (1) Korea Mining Development Trading Corporation (aka (a) CHANGGWANG SINYONG CORPORATION; (b) EXTERNAL TECHNOLOGY GENERAL CORPORATION; (c) DPRKN MINING DEVELOPMENT TRADING COOPERATION; (d) KOMID ). Address: Central District, Pyongyang, DPRK. Other information: Primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Date of designation: 24.4.2009. (b) The entry (9) Amroggang Development Banking Corporation (aka (a) AMROGGANG DEVELOPMENT BANK; (b) AMNOkKANG DEVELOPMENT BANK). Address: Tongan-dong, Pyongyang, DPRK. Date of designation: 2.5.2012. is replaced by the following: (9) Amroggang Development Banking Corporation (aka (a) AMROGGANG Development Bank; (b) Amnokkang Development Bank). Address: Tongan-dong, Pyongyang, DPRK. Other information: Amroggang, which was established in 2006, is a Tanchon Commercial Bank-related company managed by Tanchon officials. Tanchon plays a role in financing KOMID's sales of ballistic missiles and has also been involved in ballistic missile transactions from KOMID to Iran's Shahid Hemmat Industrial Group (SHIG). Tanchon Commercial Bank was designated by the Committee in April 2009 and is the main DPRK financial entity for sales of conventional arms, ballistic missiles, and goods related to the assembly and manufacture of such weapons. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security Council designated SHIG in resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. Date of designation: 2.5.2012. (c) The entry (10) Green Pine Associated Corporation (aka (a) CHO'NGSONG UNITED TRADING COMPANY; (b) CHONGSONG YONHAP; (c) CH'O'NGSONG YO'NHAP; (d) CHOSUN CHAWO'N KAEBAL T'UJA HOESA; (e) JINDALLAE; (f) KU'MHAERYONG COMPANY LTD; (g) NATURAL RESOURCES DEVELOPMENT AND INVESTMENT CORPORATION; (h) SAEINGP'IL COMPANY). Address: (a) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang, North Korea, (b) Nungrado, Pyongyang, DPRK. Date of designation: 2.5.2012. is replaced by the following: (10) Green Pine Associated Corporation (aka (a) CHO'NGSONG UNITED TRADING COMPANY; (b) CHONGSONG YONHAP; (c) CH'O'NGSONG YO'NHAP; (d) CHOSUN CHAWO'N KAEBAL T'UJA HOESA; (e) JINDALLAE; (f) KU'MHAERYONG COMPANY LTD; (g) NATURAL RESOURCES DEVELOPMENT AND INVESTMENT CORPORATION; (h) SAEINGP'IL COMPANY). Address: (a) c/o Reconnaissance General Bureau Headquarters, Hyongjesan-Guyok, Pyongyang, North Korea, (b) Nungrado, Pyongyang, DPRK. Other information: Green Pine Associated Corporation ( Green Pine ) has taken over many of the activities of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Green Pine is also responsible for approximately half of the arms and related materiel exported by the DPRK. Green Pine has been identified for sanctions for exporting arms or related material from North Korea. Green Pine specializes in the production of maritime military craft and armaments, such as submarines, military boats and missile systems, and has exported torpedoes and technical assistance to Iranian defence-related firms. Date of designation: 2.5.2012. (d) The entry (11) Korea Heungjin Trading Company (aka (a) HUNJIN TRADING CO.; (b) KOREA HENJIN TRADING CO.; (c) KOREA HENGJIN TRADING COMPANY). Address: Pyongyang, DPRK. Date of designation: 2.5.2012. is replaced by the following: (11) Korea Heungjin Trading Company (aka (a) HUNJIN TRADING CO.; (b) KOREA HENJIN TRADING CO.; (c) KOREA HENGJIN TRADING COMPANY). Address: Pyongyang, DPRK. Other information: The Korea Heungjin Trading Company is used by KOMID for trading purposes. Suspected to have been involved in supplying missile-related goods to Iran's Shahid Hemmat Industrial Group (SHIG). Heungjin has been associated with KOMID, and, more specifically, KOMID's procurement office. Heungjin has been used to procure an advanced digital controller with applications in missile design. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. The Security Council designated SHIG in resolution 1737 (2006) as an entity involved in Iran's ballistic missile programme. Date of designation: 2.5.2012. (e) The entry (12) Korean Committee for Space Technology (aka (a) DPRK Committee for Space Technology; (b) Department of Space Technology of the DPRK; (c) Committee for Space Technology; (d) KCST). Address: Pyongyang, DPRK. Date of designation: 22.1.2013. is replaced by the following: (12) Korean Committee for Space Technology (aka (a) DPRK Committee for Space Technology; (b) Department of Space Technology of the DPRK; (c) Committee for Space Technology; (d) KCST). Address: Pyongyang, DPRK. Other information: The Korean Committee for Space Technology (KCST) orchestrated the DPRK's launches on 13 April 2012 and 12 December 2012 via the satellite control centre and Sohae launch area. Date of designation: 22.1.2013. (f) The entry (13) Bank of East Land (aka (a) Dongbang BANK; (b) TONGBANG U'NHAENG; (c) TONGBANG BANK). Address: P.O. Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, DPRK. Date of designation: 22.1.2013. is replaced by the following: (13) Bank of East Land (aka (a) Dongbang BANK; (b) TONGBANG U'NHAENG; (c) TONGBANG BANK). Address: P.O. Box 32, BEL Building, Jonseung-Dung, Moranbong District, Pyongyang, DPRK. Other information: DPRK financial institution Bank of East Land facilitates weapons-related transactions for, and other support to, arms manufacturer and exporter Green Pine Associated Corporation (Green Pine). Bank of East Land has actively worked with Green Pine to transfer funds in a manner that circumvents sanctions. In 2007 and 2008, Bank of East Land facilitated transactions involving Green Pine and Iranian financial institutions, including Bank Melli and Bank Sepah. The Security Council designated Bank Sepah in resolution 1747 (2007) for providing support to Iran's ballistic missile program. Green Pine was designated by the Committee in April 2012. Date of designation: 22.1.2013. (g) The entry (14) Korea Kumryong Trading Corporation. Date of designation: 22.1.2013. is replaced by the following: (14) Korea Kumryong Trading Corporation. Other information: Used as an alias by the Korea Mining Development Trading Corporation (KOMID) to carry out procurement activities. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Date of designation: 22.1.2013. (h) The entry (15) Tosong Technology Trading Corporation. Address: Pyongyang, DPRK. Date of designation: 22.1.2013. is replaced by the following: (15) Tosong Technology Trading Corporation. Address: Pyongyang, DPRK. Other information: The Korea Mining Development Corporation (KOMID) is the parent company of Tosong Technology Trading Corporation. KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Date of designation: 22.1.2013. (i) The entry (16) Korea Ryonha Machinery Joint Venture Corporation (aka (a) Chosun Yunha Machinery Joint Operation Company; (b) Korea Ryenha Machinery J/V Corporation; (c) Ryonha Machinery Joint Venture Corporation; (d) Ryonha Machinery Corporation; (e) Ryonha Machinery; (f) Ryonha Machine Tool; (g) Ryonha Machine Tool Corporation; (h) Ryonha Machinery Corp; (i) Ryonhwa Machinery Joint Venture Corporation; (j) Ryonhwa Machinery JV; (k) Huichon Ryonha Machinery General Plant; (l) Unsan; (m) Unsan Solid Tools; and (n) Millim Technology Company). Address: (a) Tongan-dong, Central District, Pyongyang, DPRK; (b) Mangungdae-gu, Pyongyang, DPRK; (c) Mangyongdae District, Pyongyang, DPRK. Other information: Email addresses: (a) ryonha@silibank.com; sjc-117@hotmail.com; and (b) millim@silibank.com. Telephone numbers: (a) 850-2-18111; (b) 850-2-18111-8642; and (c) 850-2-18111-381-8642. Facsimile number: 850-2-381-4410. Date of designation: 22.1.2013. is replaced by the following: (16) Korea Ryonha Machinery Joint Venture Corporation (aka (a) Chosun Yunha Machinery Joint Operation Company; (b) Korea Ryenha Machinery J/V Corporation; (c) Ryonha Machinery Joint Venture Corporation; (d) Ryonha Machinery Corporation; (e) Ryonha Machinery; (f) Ryonha Machine Tool; (g) Ryonha Machine Tool Corporation; (h) Ryonha Machinery Corp; (i) Ryonhwa Machinery Joint Venture Corporation; (j) Ryonhwa Machinery JV; (k) Huichon Ryonha Machinery General Plant; (l) Unsan; (m) Unsan Solid Tools; and (n) Millim Technology Company). Address: (a) Tongan-dong, Central District, Pyongyang, DPRK; (b) Mangungdae-gu, Pyongyang, DPRK; (c) Mangyongdae District, Pyongyang, DPRK. Other information: Email addresses: (a) ryonha@silibank.com; (b) sjc-117@hotmail.com; (c) millim@silibank.com. Telephone numbers: (a) 850-2-18111; (b) 850-2-18111-8642; (c) 850-2-18111-381-8642. Facsimile number: 850-2-381-4410. Korea Ryonbong General Corporation is the parent company of Korea Ryonha Machinery Joint Venture Corporation. Korea Ryonbong General Corporation was designated by the Committee in April 2009 and is a defense conglomerate specializing in acquisition for DPRK defense industries and support to that country's military-related sales. Date of designation: 22.1.2013. (j) The entry (17) Leader (Hong Kong) International (aka Leader International Trading Limited). Address: Room 1610 Nan Fung Tower, 173 Des Voeux Road, Hong Kong. Date of designation: 22.1.2013. is replaced by the following: (17) Leader (Hong Kong) International (aka (a) Leader International Trading Limited; (b) Leader (Hong Kong) International Trading Limited). Address: LM-873, RM B, 14/F, Wah Hen Commercial Centre, 383 Hennessy Road, Wanchai, Hong Kong, China. Other information: (a) Hong Kong company registration number 1177053; (b) Facilitates shipments on behalf of the Korea Mining Development Trading Corporation (KOMID). KOMID was designated by the Committee in April 2009 and is the DPRK's primary arms dealer and main exporter of goods and equipment related to ballistic missiles and conventional weapons. Date of designation: 22.1.2013. (k) The entry (18) Second Academy of Natural Sciences (aka (a) 2nd Academy of Natural Sciences; (b) Che 2 Chayon Kwahakwon; (c) Academy of Natural Sciences; (d) Chayon Kwahak-Won; National Defense Academy; (e) Kukpang Kwahak-Won; (f) Second Academy of Natural Sciences Research Institute; (g) Sansri). Address: Pyongyang, DPRK. Date of designation: 7.3.2013. is replaced by the following: (18) Second Academy of Natural Sciences (aka (a) 2nd Academy of Natural Sciences; (b) Che 2 Chayon Kwahakwon; (c) Academy of Natural Sciences; (d) Chayon Kwahak-Won; (e) National Defense Academy; (f) Kukpang Kwahak-Won; (g) Second Academy of Natural Sciences Research Institute; (h) Sansri). Address: Pyongyang, DPRK. Other information: The Second Academy of Natural Sciences is a national-level organization responsible for research and development of the DPRK's advanced weapons systems, including missiles and probably nuclear weapons. The Second Academy of Natural Sciences uses a number of subordinate organizations to obtain technology, equipment, and information from overseas, including Tangun Trading Corporation, for use in the DPRK's missile and probably nuclear weapons programs. Tangun Trading Corporation was designated by the Committee in July 2009 and is primarily responsible for the procurement of commodities and technologies to support DPRK's defense research and development programs, including, but not limited to, weapons of mass destruction and delivery system programs and procurement, including materials that are controlled or prohibited under relevant multilateral control regimes. Date of designation: 7.3.2013. (l) The entry (19) Korea Complex Equipment Import Corporation. Other information: Korea Ryonbong General Corporation is the parent company of Korea Complex Equipment Import Corporation. Location: Rakwon-dong, Pothonggang District, Pyongyang, DPRK. Date of designation: 7.3.2013. is replaced by the following: (19) Korea Complex Equipment Import Corporation. Address: Rakwon-dong, Pothonggang District, Pyongyang, DPRK. Other information: Korea Ryonbong General Corporation is the parent company of Korea Complex Equipment Import Corporation and is a defense conglomerate specializing in acquisition for DPRK defense industries and support to that country's military-related sales. Date of designation: 7.3.2013. ANNEX II Annex V to Regulation (EC) No 329/2007 is amended as follows: The following entry under the heading A. Natural persons referred to in Article 6(2)(a) is deleted: Name (and possible aliases) Identifying information Reasons 1. JON Pyong-ho Year of birth: 1926 Secretary of the Central Committee of the Korean Workers' Party, Head of the Central Committee's Military Supplies Industry Department controlling the Second Economic Committee of the Central Committee, member of the National Defence Commission.